Citation Nr: 0327114	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  03-16 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.  The veteran died on March [redacted], 2002.  The 
appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision that 
denied entitlement to service connection for the cause of the 
veteran's death and denied entitlement to dependency and 
indemnity compensation (DIC) pursuant to 38 U.S.C. (U.S.C.A., 
in connection with this appeal) § 1318.  In March 2003, the 
appellant filed a notice of disagreement with the denial of 
entitlement to DIC only.  The RO issued a statement of the 
case in April 2003.  The RO received the appellant's 
substantive appeal in May 2003.  

In July 2003, the Board received a motion to advance the 
appellant's case on the Board's docket.  The motion was 
denied.  In September 2003, the Board received a second 
motion to advance the appellant's case on the docket.  The 
motion has been granted.  


REMAND

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), signed in November 2000, is applicable in this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  

Initially, the Board notes that the RO advised the appellant 
by an April 2002 letter that they would review her 
application for completeness, determine what additional 
information was needed to process the claim and would contact 
the veteran within 60 days.  It does not appear that the RO 
later contacted the appellant.  Moreover, the Board notes 
that the record does not include any correspondence from the 
RO specifically addressing the VCAA notice and duty to assist 
provisions as they pertain to the claim currently on appeal, 
to particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the VA to 
explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See DAV v. Secretary, 327 F. 3d 1339 (Fed. Cir. 
2003).  The RO's notice letter to the appellant should 
explain that the appellant has a one-year period for 
response.  See 38 U.S.C.A. § 5103; Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  After providing the 
required notice, the RO should attempt to obtain any 
pertinent, outstanding evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159.

The Board also finds that the record raises questions as to 
whether the RO complied with regulatory procedures set forth 
in 38 C.F.R. § 3.1 pertaining to its decision to deny POW 
status to the veteran.  

The veteran's Form DD-214 reflects that he was the recipient 
of several decorations and citations for combat operations 
during World War II.  The form further reflects that the 
veteran was an "evadee" from February 22, 1945 until the 
Allied liberation on May 11, 1945. 

A February 3, 1987 letter from the RO to the veteran 
indicated that the RO certified that the veteran was a POW 
during World War II.  

In October 1989 the RO contacted the National Personnel 
Records Center (NPRC) for confirmation as to whether the 
veteran was a Prisoner of War (POW).  In a December 1989 
response, the NPRC indicated that the veteran had POW status 
from February 22, 1945 to May 11, 1945.  

In October 1996, the veteran testified before RO personnel as 
to the conditions he experienced following a plane crash in 
Holland in 1945.  

In December 1996, the veteran submitted a one-page list 
entitled "Living POWs" that shows his name listed among 
several other servicemen.  

In July 2002, the service organization American Ex-Prisoners 
of War submitted a letter and a list to the RO showing the 
veteran's name as a POW.  Also submitted was a September 1988 
application for a POW medal and an undated and unaddressed 
form letter showing that a Prisoner of War medal had been 
awarded.  

The RO found in the January 2003 rating decision on appeal 
that the veteran was not a POW.  

In light of these facts, the Board finds that further 
development is warranted as to the question of whether the 
veteran is entitled to POW status.  

Moreover, 38 C.F.R. § 3.1(y)(3) provides in pertinent part 
that "[t]he Director of the Compensation and Pension 
Service, VA Central Office, shall approve all VA regional 
office determinations establishing or denying POW status...".  

Although the RO denied the claim to afford the veteran POW 
status, the record does not reflect that RO referred the 
appellant's claim to the Director of the Compensation and 
Pension Service.  Therefore, on remand, the RO must follow 
the procedures of 38 C.F.R. § 3.1 in rendering its 
determination as to the veteran's POW status.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.  

Finally, the Board points out that that record reflects that 
an additional issue is in contention.  

In the appellant's application for benefits, received by the 
RO in April 2002, she did not allege that the veteran's cause 
of death was due to service.  Nevertheless, in January 2003, 
the RO issued a rating decision denying service connection 
for the cause of the veteran's death, as well as entitlement 
to DIC pursuant to section 1318.   

In March 2003, the veteran filed a notice of disagreement 
with regard to the denial of DIC benefits only.  However, on 
a Form 9 filed in May 2003, the appellant noted her intent to 
appeal all of the issues listed on the statement of the case.  
The Board interprets the veteran's Form 9 as a notice of 
disagreement with the denial of service connection for the 
cause of the veteran's death.  

By filing the Notice of Disagreement, the veteran has 
initiated appellate review of this issue.  The next step in 
the appellate process is for the RO to issue the veteran a 
Statement of the Case summarizing the evidence relevant to 
this issue, the applicable laws and regulations, and the 
reasons that the RO relied upon in making its determination.  
38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999); Holland v Gober, 10 Vet. App. 433, 436 (1997).  
The Board emphasizes, however, that to obtain appellate 
review of any issue not currently in appellate status, a 
perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.201, 20.202.  

Accordingly, these matters are hereby REMANDED for the 
following actions:

1.  The RO should issue an SOC on the 
issue of entitlement to service connection 
for the cause of the veteran's death.  The 
SOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to that issue.  Along with the 
SOC, the RO must furnish to the appellant 
and her representative a VA Form 9 (Appeal 
to the Board of Veterans' Appeals), and 
afford the appellant an applicable time 
period for perfecting an appeal as to that 
issue.  The appellant and her 
representative are hereby reminded that to 
obtain appellate jurisdiction of an issue 
not currently in appellate status, a 
timely appeal must be perfected.  While 
the RO must afford the appellant the 
appropriate time period in which to so, 
the appellant should perfect an appeal as 
to the denial of service connection for 
the cause of the veteran's death, if 
desired, as soon as possible, to avoid 
unnecessary delay in the consideration of 
the appeal.

2.  The RO should furnish the appellant 
and her representative a letter notifying 
the appellant of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim for 
dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1318 (and any 
other issue for which an appeal has been 
perfected).  The letter should include a 
summary of the evidence currently of 
record that is pertinent to the claim(s), 
and specific notice as to the type of 
evidence necessary to substantiate the 
claim(s).  

To ensure that the duty to notify the 
appellant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that she provide 
sufficient information to enable the VA 
to obtain any medical records pertaining 
to evaluation or treatment for the 
claimed disability that are not currently 
of record, and assurance that the RO will 
attempt to obtain the evidence if 
sufficient information is provided.  The 
RO's letter should also invite her to 
submit any pertinent evidence in her 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.  The RO's 
letter should clearly explain that the 
appellate has a full one-year period for 
response.

3.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159.  If any records sought 
are not obtained, the RO should notify 
the appellant and her representative of 
the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  The RO should undertake all 
appropriate development, to include 
contacting the National Personnel Records 
Center and any other appropriate 
authority, on the question of the whether 
the veteran should be afforded POW 
status.  

5.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. § 5103 (West 2002), and 
any other applicable legal precedent. 

7.  After accomplishing the requested 
action, and any additional notification 
and/or development action warranted, the 
RO should adjudicate the claim for DIC 
benefits, under the provisions of 
38 U.S.C.A. § 1318, in light of all 
pertinent evidence and legal authority.  
In rendering a determination as to the 
veteran's entitlement to POW status, the 
RO must follow the procedures set forth 
in 38 C.F.R. § 3.1(y).  

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
appellant and her representative an 
appropriate SSOC (to specifically include 
citation to and discussion of all 
additional legal authority considered, to 
include 38 U.S.C.A. § 1318(b)(3) and 
38 C.F.R. § 3.1(y), as well as full 
reasons and bases for the RO's 
determinations) and afford them the 
appropriate opportunity to respond before 
the claims file is returned to the Board 
for further appellate consideration.   

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



